Citation Nr: 1747705	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-30 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for right clavicle fracture residuals.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.Lech, Counsel 


INTRODUCTION

The Veteran had active service from September 1971 to August 1974.   

This case comes before the Board of Veterans'Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript of that proceeding has been associated with the claims file. 

At the hearing, the Veteran's representative moved to advance this case on the docket due to the Veteran's financial circumstances.  The undersigned VLJ granted the motion on the record.  As such, the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2017, the Veteran submitted additional information to be added to his claims file, which was accompanied by a waiver of RO consideration of the said evidence.  That evidence may now be considered by the Board.

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1   (2009).  The record reflects mental disorders other than PTSD, including depression.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claim on appeal.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

Psychiatric Disorder

The Veteran has reported that his psychiatric disorder, to include PTSD, stems from an incident in which a fellow soldier was accidentally killed by a grenade, an incident which occurred in November 1971 in Fort Benning, Georgia.  He also asserted that he was punished by being forced to take off his gas mask in the gas chamber during training.  See August 2017 hearing testimony; PTSD stressor statements, in VBMS.  A June 2014 information request answer from the Defense Personnel Records Information Retrieval System (DPRIS) stated that while the records necessary to substantiate the incident were not at the National Archives Records Administration (NARA), a Morning Report or a criminal investigation search could be conducted to verify the incident in the US Army Crime Records Center in Quantico, Virginia.  See June 2014 DPRIS information request answer, in VBMS.  There is no record that such a search was conducted.  Those records should be obtained on remand.  

Right Collar Bone/Upper Shoulder

The Veteran has stated that he broke his right collar bone/upper shoulder when a large and heavy weapon fell on him in active service, and that he later developed significant issues with it.  The Veteran related that he was treated for the injury at the base hospital in Mannheim, Germany, where he was stationed at the time.  See August 2017 hearing testimony, in VBMS.  During the hearing, the Veteran stated that he might have received those records at home, but it is unclear to the Board that those were the records he meant.  There is no record that a search for those records was conducted, and the records should be obtained in remand, whether from the Veteran or from other sources.                   

Non-Service-Connected Pension

Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the Veteran has the requisite active wartime service.  38 U.S.C.A. § 1521 (a); 38 C.F.R. §§ 3.3, 3.314(b). 

A Veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. §§ 1521; 38 C.F.R. § 3.3 (a)(3). 

The Veteran underwent a VA examination in January 2012.  The examiner reported that the Veteran could perform sedentary employment.  See January 2012 VA examination, in VBMS.  There is no indication in the examination report that the examiner considered any other medical records, or the relevant SSA records (as they were not in evidence at that time).  As such, the Veteran should be scheduled for a new VA general medical examination to determine the need for non-service-connected pension.  



Other 

During August 2017, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA).  A copy of the favorable March 2011 decision is of record, and shows that the Veteran receives SSA benefits for multiple disabilities, to include a right shoulder injury and depression, both, which are relevant to the claims before the Board.  The Board notes that the SSA records (if any exist) on which the SSA decision was based are not associated with the claims file.  Although these records could affect the outcome of all of the Veteran's claims, it does not appear that SSA records were requested or obtained by the RO.  Under 38 U.S.C.A. § 5107 (a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  In light of above, the Board concludes that the RO/AMC should attempt to obtain a copy of the SSA records, including any decisions and any treatment records upon which those decisions were based.  See generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, any outstanding VA and private treatment records should be obtained, as the most recent medical treatment records in evidence are from September 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records.  Associate them with the claims file.  Document all efforts to obtain those documents in the claims file. VA must exhaust all efforts to attempt to obtain said records.

2. Contact the Veteran and request that he either provides any outstanding relevant private treatment records, or completes a release for any private providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159 (e) (2016).  The Veteran must then be given an opportunity to respond.

3. Obtain Morning Reports or criminal investigation reports from November 1971 from Fort Benning, Georgia.  One of the resources considered for such a search should be the US Army Crime Records Center in Quantico, Virginia, per the DPRIS memo.  Associate them with the claims file.  Document all efforts to obtain those documents in the claims file.  VA must exhaust all efforts to attempt to obtain said records.
 
4. Obtain and associate with the claims file any missing service treatment records (STRs) pertaining to the Veteran's active service, and particularly those from the period of time when he was stationed in Mannheim, Germany, and was treated for his right clavicle/upper shoulder fracture.  Check with the Veteran if he is in possession of any of those records.  Associate them with the claims file.  Document all efforts to obtain those documents in the claims file.  VA must exhaust all efforts to attempt to obtain said records. 
  
5. Obtain and associate with the claims file any decision(s) concerning disability benefits from the SSA, to include the treatment records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

6. Then, schedule the Veteran for a VA psychiatric examination.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available to the examiner, who should note that review in the examination report.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner should respond to the following:

a) Confirm the existence of any current acquired psychiatric disabilities, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders criteria of the American Psychiatric Association for respective diagnoses, including PTSD and/or depression.

b) For every psychiatric disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service, to include any incident thereof.

7. Then, schedule the Veteran for a VA orthopedic examination.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available to the examiner, who should note that review in the examination report.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner should respond to the following:

a) Confirm the existence of any current right collar bone/upper shoulder disabilities, and determine the precise nature and etiology of disorder(s).  The claims file must be reviewed by the examiner, and that review should be indicated in the examination report.  All appropriate tests and studies shall be conducted.

b) For every collar bone/upper shoulder disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service, to include any incident thereof.

8. Then, schedule the Veteran for a VA general medical examination to determine the need for non-service-connected pension.  Every diagnosed disorder must be evaluated for the specific purpose of assessing its relative degree of functional impairment, in light of the Veteran's medical and vocational history; and to ascertain whether the level of functional impairment is reasonably certain to continue throughout his lifetime.  The examiner must describe the total impact of the Veteran's disabilities on his functional impairment.  A complete rationale should be given for all opinions and conclusions expressed.     

9. Then, re-adjudicate the claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






	(CONTINUED ON NEXT PAGE)







_________________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


